Case: 18-31196      Document: 00515057841         Page: 1    Date Filed: 07/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-31196                            July 31, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
AARON WALLACE,

              Plaintiff - Appellant

v.

BRITISH PETROLEUM, All Parties; UNITED STATES GOVERNMENT;
UNITED STATES COAST GUARD, NPFC CA MS 7100,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-6153


Before JOLLY, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Aaron Wallace, proceeding pro se, appeals the district court’s dismissal
of his complaint for lack of subject matter jurisdiction. Wallace’s suit alleges
that the defendants defrauded him into providing them his blueprints for the
method that ultimately contained the Deepwater Horizon oil spill pursuant to
a conspiracy involving the federal government, BP, Kevin Costner, and the “old


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31196     Document: 00515057841      Page: 2    Date Filed: 07/31/2019



                                  No. 18-31196
partners in crime,” Michelle Obama and George W. Bush. This conspiracy
resulted in the defendants’ appropriation of his blueprints without
compensation, unjustly enriching the defendants. Wallace sought $3 million
in damages stemming from this fraudulent misrepresentation. The district
court dismissed Wallace’s claims against the federal government for lack of
subject matter jurisdiction. On appeal, Wallace makes various new arguments
and re-raises the merits questions the district court refused to consider on
jurisdictional grounds.    The defendants argue that Wallace has failed to
provide adequate briefing on the dispositive jurisdictional question. We agree.
      “Although we liberally construe the briefs of pro se appellants, we also
require that arguments must be briefed to be preserved.” Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993) (quoting Price v. Digital Equip. Corp., 846 F.2d
1026, 1028 (5th Cir. 1988)).     Wallace’s brief consists almost entirely of a
rehashing of the merits of his claims below and of raising new theories of
collusion by the defendants. He does not substantively address the district
court’s reasoning or attempt to identify any particular error therein. He makes
no attempt to explain why the district court did in fact have subject matter
jurisdiction over his appeal or cite any source of law indicating that the district
court erred on the jurisdictional issue. On appeal, Wallace has thus failed to
make a legal argument of “arguable merit” that the district court erred in
dismissing his case for lack of subject matter jurisdiction. His claims on appeal
are therefore frivolous and his appeal is DISMISSED. See 5TH CIR. R. 42.2; see
also Castillo v. Asparion, 109 F. App’x 653, 654 (5th Cir. 2004) (“Failure to
identify any error in the district court’s analysis or application to the facts of
the case is the same as if the appellant had not appealed that judgment.” (citing
Brinkmann v. Dallas County Deputy Sherriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987))).
                                                            APPEAL DISMISSED.
                                        2